          Case 1:19-cv-04327-VEC Document 78 Filed 10/04/19 Page 1 of 2




KAPLAN HECKER & FINK LLP                                                           350 Fifth Avenue
                                                                                          Suite 7110
                                                                                 New York, NY10118
Direct Dial: (929) 294-2536                                                         (212) 763-0883
Direct Email: gtenzer@kaplanhecker.com                                        www.kaplanhecker.corn


                                                                                  October 4, 2019


VIAECF

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


            Re: Feibleman v. The Trustees of Columbia University in the City ofNew York,
            No. 1:19-cv-4327 (VEC) (KHP) (S.D.N.Y.)


Dear Judge Caproni:

       We represent Defendant The Trustees of Columbia University in the City of New York
("Columbia") in the above-captioned action. Pursuant to Your Honor's Order dated June 28, 2019
(ECF 43), we write on behalf of Columbia and Plaintiff (together, the "Parties") to submit this
Joint Report on the Status and Progress of Discovery ("Joint Report").

       Responses and Objections to Initial Discovery Demands: Responses and objections to
the Parties' initial discovery demands were originally due on September 30, 2019. The Parties
agreed to extend that date to October 7, 2019, to accommodate the Rosh Hashanah holiday this
week.

       Damages Order: The Parties agreed upon a stipulation regarding the damages now being
sought by Plaintiff in the litigation (the "Damages Order"). The Damages Order was filed with
the Court on September 27, 2019 (ECF 75), and was So Ordered by the Court on September 30,
2019 (ECF 76).

        Protective Order: The Parties have continued to make progress in drafting a protective
order since the last Joint Report to the Court, but have yet to reach agreement on a few remaining
issues. The Parties are continuing to try to reach an agreement, but a conference with the Court
will be requested shortly if the Parties cannot come to a resolution.
          Case 1:19-cv-04327-VEC Document 78 Filed 10/04/19 Page 2 of 2



Hon. Valerie E. Caproni
October 4, 2019
Page 2 of 2

       At this time, there are no discovery disputes or issues requiring the Court's intervention.
The Parties thank the Court for its consideration of this Joint Report.




cc: Counsel of Record
